Blcodworth, J.
This court cannot say that the judge abused his discretion in passing the following order: “The above case having come on for hearing before the court, after evidence introduced and argument of counsel, the court finds and adjudges that the policy of insurance is the law of the case as to the parties thereto; and, this policy expressly providing that proofs of loss shall be made in a certain way therein provided, and further providing that no agent or officer of the company has authority to waive any of the conditions of the contract unless done in writing, and no such waiver having been made, and it further appearing that the plaintiff failed to make out his case as laid, it is ordered and adjudged that the motion to reinstate be and is hereby overruled and denied.” See Bailey v. First Nat. Fire Ins. Co., 18 Ga. App. 213 (1 a, 1 b) (89 S. E. 80); Smith v. Western Assurance Co., 18 Ga. App. 461 (89 S. E. 533); Williams v. Atlas Assurance Co., 22 Ga. App. 661 (97 S. E. 91); Folds v. Fireman’s Fund Ins. Co., 28 Ga. App. 323 (110 S. E. 925).

Judgment on main bill of exceptions affirmed; cross-bill dismissed.


Broyles, C. J., and Lulce, J., concur.